Citation Nr: 0945030	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  06-06 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, G. C.


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to March 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued October 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.

In October 2005, the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO), sitting at the RO.  A 
transcript of the hearing is associated with the claims file.  
The appeal was remanded to the RO in December 2008 for 
additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating 
the Veteran's claim, pursuant to the duty to assist, his 
service connection claim must be remanded for further 
development.

The Veteran has claimed that he currently has a disorder of 
the cervical spine that was incurred during his period of 
active service by repeatedly hitting his head on hatch doors.  
The Veteran presented with cervical bone spurs in 1988, as 
well as degenerative changes (most marked at C5-6), 
encroachment of the neuroforamina bilaterally at that level, 
disc herniation, and a narrowing of the spinal canal.  See VA 
treatment reports, July 20 and 25, 1988.  VA surgical report 
from September 1988 noted anterior fusion of C3-4.  In April 
2001, the Veteran reported a 13 year history of neck pain 
stemming from an incident of lifting a heavy object at work.  
The Veteran was diagnosed with spinal stenosis per VA 
treatment report dated June 30, 2005.

In October 2005, a VA examiner was provided a history that 
the Veteran hit his head repeatedly, jarring it, while 
serving aboard the U.S.S. Curtis.  The Veteran reported that 
he did not report to sick call, as there was nothing that 
could be done about his problem.  He further reported 
symptoms of dizziness and severe headaches beginning in the 
1970's, continuing through 1988 when he reportedly developed 
numbness on the left side after lifting pails of rock salt.  
Based on this history, the examiner opined that it was at 
least as likely as not that the Veteran's bone spurs, first 
diagnosed in 1988, could have developed due to trauma in the 
neck during his period of active service.  However, the 
examiner did not provide a sufficient rationale to support 
his opinion.  Instead, he simply pointed out that bone spurs 
develop over time as people age, and that nobody is sure why 
some people develop spurs while others do not.  He stated 
that "it is possible" that trauma plays a role.  Further, 
the examiner failed to state whether the Veteran's other 
cervical spine disorders, to include degenerative disc 
disease and spinal stenosis, were attributable to the 
Veteran's period of active service.

The Board notes that service connection may not be predicated 
on a resort to speculation or remote possibility.  38 C.F.R. 
§ 3.102 (1996); see Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (service connection claim not well grounded where only 
evidence supporting the claim was a letter from a physician 
indicating that veteran's death "may or may not" have been 
averted if medical personnel could have effectively intubated 
the veteran; such evidence held to be speculative); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that 
the veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative).  Although the examiner checked the box 
marked "YES" in response to the question of whether it is 
as likely as not that the bone spurs first diagnosed in 1988 
could have developed due to trauma to the neck in service, 
the provided rationale of the VA examiner appears to be 
speculative and not based on a complete review of the 
relevant records in this case.  Further, the United States 
Court of Appeals for Veterans Claims has held that a medical 
examination report must contain not only clear conclusions 
with supporting data, but also a reasoned medical explanation 
connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. 
App. 295 (2008); Stefl v. Nicholson, 21 Vet.  App. 120, 124 
(2007) ("[A]medical opinion ... must support its conclusion 
with an analysis that the Board can consider and weigh 
against contrary opinions.").  Further, it is unclear whether 
this opinion was formed primarily based on the Veteran's 
self-reported history, an independent review of the file, or 
a combination of both.  Compare and contrast LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) versus Nieves-Rodriguez v. 
Peake, supra; see also, Kowalski v. Nicholson, 19 Vet. App. 
171 (2005) and Coburn v. Nicholson, 19 Vet. App. 427 (2006).  
In any event, this medical nexus opinion is sufficient 
grounds for requesting a VA compensation examination and 
opinion regarding the etiology of the Veteran's cervical 
spine disorder.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2009).  As 
such, the Veteran's claim for service connection should be 
remanded for a VA orthopedic examination.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should arrange for the Veteran 
to be scheduled for a VA orthopedic 
examination to determine the nature and 
etiology of any currently-diagnosed 
cervical spine disorders, to include bone 
spurs, spinal stenosis, and degenerative 
disc disease.  After examination and review 
of the claims folder, the examiner should 
address the following:

For each disorder identified, is 
at least as likely as not that the 
disability originated during 
active service, or is otherwise 
related to service.  

The claims file must be made available to 
the examiner(s) and the examiner(s) 
should indicate in his/his report whether 
or not the claims file was reviewed.  The 
examiner should specifically note a 
review of the prior VA opinion and the 
Veteran's VA treatment records.  A 
rationale for any opinion expressed 
should be provided.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

2.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraph 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the Veteran and his 
representative.  After the Veteran has had 
an adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


